Citation Nr: 0117021	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  96-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for impotence and urinary dribbling as a 
result of medical treatment by the Department of Veterans 
Affairs in May 1992.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from February 1976 to May 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

By a decision dated August 5, 1999, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, in June 2000, upon a joint motion by the 
veteran-appellant and the Secretary of Veterans Affairs, 
vacated the Board's decision of August 5, 1999, and remanded 
the matter to the Board for further development of the 
evidence. 


REMAND

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he developed impotence and urinary dribbling as a 
result of taking medication prescribed by a VA physician in 
May 1992.

The veteran contends that medication which he received from 
VA in May 1992 and which he took for 5 days as treatment for 
hypertension immediately resulted in erectile dysfunction 
(impotence) and later resulted in urinary dribbling.

The record reflects that the veteran was treated for 
hypertension through non-VA sources beginning in January 
1991, when Maxide was prescribed.  Later in the same 
month, Lisinopril, 5 milligrams daily, was prescribed and he 
was continued on Lisinopril until June 1991.  During the 
period he was maintained on Lisinopril, no complaints or 
findings involving impotency or urinary dribbling were shown.  
In June 1991, Lisinopril was discontinued due to the presence 
of a cough; he was then placed on Calan SR, 240 milligrams, 
once daily, and continued thereon until at least February 
1992.

The veteran was seen at the VA Medical Center in Kansas City, 
Missouri, on an outpatient basis on May 22, 1992, for a 
variety of complaints, and during the course of the ensuing 
physical examination it was noticed that the veteran's blood 
pressure was elevated.  At that time, he reported having 
previously been treated for hypertension with Lisinopril, but 
that he had been without his anti-hypertensive medication for 
a period of months.  Lisinopril, 10 milligrams daily, was 
prescribed.  

The veteran reports that he remained on Lisinopril for a 
five-day period, and that near the close of that period, he 
had burning on urination and with ejaculation, followed by 
impotence.  The record reflects that following the May 22nd 
appointment, he was not thereafter seen until June 9, 1992, 
when the veteran reported that he had experienced impotence 
since beginning Lisinopril on May 22,  1992.  The diagnosis 
was of hypertension--impotence on Lisinopril.  Lisinopril was 
discontinued and Verapamil SR, 240 milligrams daily, (the 
generic equivalent of Calan SR) was prescribed.  All anti-
hypertensive medication was later stopped for a two-week 
period, beginning in June 1992, but with a reported 
continuation of the impotency.  In July 1992, no improvement 
in the veteran's complaints of impotency was reported; 
clinical impressions of hypertension--fair control, and 
impotence--doubt medication effect, were offered.  

The veteran was thereafter referred to the VA Urology Clinic, 
where examination in August 1992 led to an assessment of 
erectile dysfunction.  On the occasion of a psychological 
evaluation in August 1992, the veteran reported total 
impotence and some incontinence after urination.  The veteran 
attributed the noted complaints to his start of anti-
hypertensive medication in May 1992.  Also noted was the 
veteran's 
statement that an unnamed physician had told him that 
Lisinopril caused impotence.  In the opinion of the examiner, 
there appeared to be some level of anxiety and somatization 
as to the current episodes.

The veteran is not shown to have been seen thereafter until 
January 1993, when his only pertinent complaint was of 
continued impotence.  The assessments were of hypertension--
poor control due to noncompliance and of impotence--doubt 
medication, question of microvascular disease.  Later In 
January 1993, it was noted by a medical professional that the 
veteran's lack of erections was probably organic versus 
psychological.  Various treatment modalities were thereafter 
attempted for management of the veteran's sexual dysfunction.

When seen in May 1993, he reported no erections whatsoever 
and testosterone shots were then begun and continued over the 
ensuing months.  In October 1993, the veteran complained of 
urinary dribbling, in addition to a decrease in the strength 
and caliber of his urinary stream.  The assessments were of a 
bilateral inguinal hernia and a tender prostate with bladder 
outlet obstruction symptoms.  In December 1993, the veteran's 
terminal dribbling of urine was found by a treating physician 
not to be related to any obstructive problems, such as benign 
prostatic hypertrophy.  Further complaints of urinary 
dribbling were set forth in July 1994.  

When seen by the VA psychology service in August 1994, the 
veteran reported having some spontaneous erections which did 
not last.  An assessment by a resident physician in the 
Mental Health Clinic in September 1994, based on the 
veteran's history, was of an adjustment disorder secondary to 
impotence, secondary to anti-hypertensives.  Another resident 
in March 1995 offered diagnoses of major depression, mild, 
single episode, in full remission; and "impotence" 
secondary to "antihypertensive medication ?"  At that time, 
it was noted that androgen therapy had permitted the veteran 
to succeed in sexual intercourse with his spouse.  In April 
1995, the veteran reported not having sexual dysfunction 
anymore.  In May 1995, complaints of impotence were renewed.

The veteran was afforded a hearing before the RO's hearing 
officer in February 1996, and still another hearing as to the 
same issue before the Board in Washington, D. C., in October 
1997.  At those times, the veteran advanced his primary 
contention that use of Lisinopril, beginning on May 22, 1992, 
led to impotency and a urinary disorder involving urinary 
dribbling. 

In December 1997, the Board remanded this case to the RO to 
obtain the opinion of a specialist in urology on the issue of 
the medical likelihood that taking Lisinopril, a medication 
the veteran had taken before without side-effects, for 5 days 
in May 1992, caused him to develop chronic impotence and a 
disorder manifested by urinary dribbling.  While this case 
was in remand status, the veteran continued to be seen at a 
VA mental health clinic, where, in April 1997, he stated that 
his primary problem was premature ejaculation, not impotence.

The veteran was examined by a specialist in urology in March 
1998.  A genitourinary examination was essentially 
unremarkable.  The diagnoses were: impotence; depression; and 
mild decreased bladder tone due to medication resulting in 
some occasional dribbling, with a few drops of urine.  The 
examiner commented that the veteran's impotence was based on 
a combination of medication and depression, and that he had a 
mild hypotonic bladder secondary to medications for 
hypertension and impotence.

In October 1998, the specialist in urology, who had reviewed 
the veteran's medical records, offered his opinion that: 
short-term use of Lisinopril does not cause impotence or 
urinary dribbling; in the veteran's case, using Lisinopril in 
May 1992 for 5 days did not cause the side-effects which the 
veteran was complaining about; it was not at least as likely 
as not that Lisinopril was the cause of the veteran's 
symptoms; and medications which the veteran was currently 
taking might have the side-effects of impotence and urinary 
dribbling.

The parties to the joint motion to remand this case from the 
Court to the Board stated that the Board should consider 
obtaining a medical opinion from a specialist in 
endocrinology, and the Board will remand this case to the RO 
for that purpose.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, 
which have treated him for impotence 
and/or urinary dribbling since October 
1998.  After securing any necessary 
releases from the veteran, the RO 
should attempt to obtain copies of all 
such clinical records.  In the event 
that any records identified by the 
veteran are not obtained, the RO 
should comply with the notice 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).

2.  The RO should then arrange for the 
veteran to be examined by a specialist 
in endocrinology.  It is imperative 
that the examiner review the pertinent 
medical records in the claims file and 
a separate copy of this REMAND.  The 
examiner should determine whether the 
veteran currently suffers from chronic 
impotence and urinary dribbling.  The 
examiner should offer an opinion on 
the question of whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that VA-prescribed 
Lisinopril, which the veteran took for 
approximately 5 days in May 1992, 
resulted in current chronic impotence 
and urinary dribbling, if found.  A 
rationale for the opinion expressed 
should be provided.

3. Upon receipt of the report of 
examination and opinion, the RO should 
ensure that the question posed above 
to the examiner has been answered in 
full.  If not, the report should be 
returned to the examiner for 
completion.  Then, after any 
additional development required by the 
VCAA, the RO should review the 
evidence and readjudicate the 
veteran's claim. If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case and an 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




